Petition for Writ of Mandamus Conditionally Granted and Opinion filed June
1, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00190-CV



       IN RE PRECISION-HAYES INTERNATIONAL, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-261720

                        MEMORANDUM OPINION

      On Friday, April 9, 2021, relator Precision-Hayes International, Inc. filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221
(West Supp. 2017); see also Tex. R. App. P. 52. In the petition, relator asks this
Court to compel the Honorable Tameika Carter, presiding judge of the 400th
District Court of Fort Bend County, to vacate an order signed February 8, 2021.
That order modified a prior order to deposit funds into the registry of the court and
directed that fifty percent of the interpleaded funds be returned.

       The record reflects the case was removed to federal court in May 2019. It is
undisputed that the case has not been remanded to state court. “Any order entered
by a state court after the case is removed is void for want of jurisdiction.” Hilton v.
NBC Bank-Heights, No. 01-96-01366-CV, 1998 WL 135105, at *2–3 (Tex.
App.—Houston [1st Dist.] Mar. 19, 1998, pet. denied). Accordingly, the order
signed February 8, 2021, is void. See Meyerland Co. v. F.D.I.C., 848 S.W.2d 82,
83 (Tex. 1993) (order entered after removal is void).

       To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy at law.
In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.
proceeding). The issuance of a void order is an abuse of discretion. See In re Sw.
Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam).
When an order is void, the relator need not show the lack of an adequate appellate
remedy, and mandamus relief is appropriate. Id.

       We conditionally grant relator’s petition for writ of mandamus and direct the
trial court to issue a written order vacating its February 8, 2021 order. We are
confident the trial court will act in accordance with this opinion and the writ will
issue only if the court fails to do so.


                                          PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.
                                           2